The Court orders-that a special panel shall be convened pursuant to MCL 7.215® to resolve the conflict between this case and Sekulov v City of Warren, 251 Mich App 333; 650 NW2d 397 (2002).
The Court further orders under MCR 7.215®(5) that the opinion released on June 7, 2002 is vacated.
The appellant may file a supplemental brief within 21 days of the Clerk’s certification of this order. Appellees may file a supplemental brief -within 21 days of service of appellant’s brief. Nine copies must be filed with the Clerk of the Court.
McDonald J., did not participate.